Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claims 16-29, drawn to the technical features of an apparatus for producing 3D workpieces
Group II: claim 30, drawn to the technical features of a method for producing 3D workpieces
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The corresponding technical features of Groups I and II is the technical features of the apparatus of group I recited in claim 16 .  Groups I and II lack unity of invention because even though the inventions of these groups require this technical feature, these technical features do not include any special technical features as it does not make a contribution over the prior art of Schilling (US PG Pub 2017/0072468) in view of Keremes (US PG Pub 2013/0112672) and Mueller (DE 102004031881).  See the 103 rejection of claim 16 below. Therefore these technical features lack novelty over the prior art. Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention. 
Applicant is advised that the reply to this requirement to be complete must include identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product/apparatus and process claims.  Where applicant elects claims directed to the product or apparatus, and all product or apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable apparatus or product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Thomas Bergert, Applicant's attorney, on 03/09/2021 a 
Claim Objections
The following claim(s) are objected to because of these informalities:  
In the claims, all recitations of “the gas flow” should read “the at least one gas flow” for improved consistency and clarity.  Furthermore, all recitations of “said gas flow” should similarly read “the at least one gas flow” for improved consistency and clarity.
In claim 16, line 16, “receive gas” should read “receive a gas”.
In claim 19, line 4, “said irradiation area” should read “said individual irradiation area”.
In claim 19, line 5, “said irradiation areas” should read “said individual irradiation areas”.
In claim 19, lines 6-7, “said irradiation areas” should read “said individual irradiation areas”.
In claim 20, line 2, “the irradiation areas” should read “the individual irradiation areas”.
In claim 21, all recitations of “irradiation area” or “irradiation areas” should be prefaced with the term individual for improved consistency and clarity.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 18 and 25 recite the term "preferably" to introduce a clause.  The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is a required part of the claimed invention or merely optional.  See MPEP § 2173.05(d).  For the purpose of 
Claim 25 recites the term "in particular" to introduce a clause.  The term "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is a required part of the claimed invention or merely optional.  See MPEP § 2173.05(d).  For the purpose of examination, the term in particular is interpreted to mean optionally.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.
Claim 16 recites "the gas flow guide element is configured to remove and/or discharge the at least part of the gas flow on its way across the build area".  It is unclear whether the term “its” refers to the gas flow guide element moving across the build area or to the at least part of the gas flow.  For the purpose of examination, claim 16 reads on "the gas flow guide element is configured to remove and/or discharge the at least part of the gas flow".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 21, line 7, recites "said gas flow guide element".  It is unclear whether this element references the one recited on line 6 or, instead, references the one recited in base claim 16.  For the purpose of examination, claim 21, line 7, is assumed to reference the element from claim 16.  
Claim 21, line 8, recites "a region".  It is unclear whether this region references the one recited in claim 19 or, instead, references a different region.  For the purpose of examination, claim 21, line 8, reads on “the region”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  
Claim 25, line 5, recites "a gas diversion portion".   It is unclear whether this portion references the one recited in base claim 16, or, instead, references a different one.  For the purpose of examination, claim 25, line 5, reads on “the gas diversion portion, located close to the build area”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.     
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 Regarding the recitation in claim 16 of an “a powder application device that is configured to deploy the raw material powder layer onto the build area”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  A bare statement, like that on pg. 3, lines 24-25 of the specification, that known techniques or methods can be used is not a sufficient disclosure to support a means-plus-function limitation.  See MPEP § 2181 and Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007).  Therefore, claim 16 is indefinite and is rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Examiner suggests amending the claim to utilize an art-recognized structural term, which is supported by the figures, to overcome this rejection.  Dependent claims fall herewith.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01(o) and 2181.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding the claims, the following limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“powder application device”
“irradiation system”
“gas flow guide element”
“gas diversion portion”
“gas supply portion”
because they each use a generic placeholder coupled with functional language as recited in claim 16 without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, these limitations has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

“irradiation system” reads on irradiation system comprising a plurality of irradiation units, per pg. 20, lines 6-7.  The term irradiation unit is not being treated under 35 U.S.C. 112(f), since the term is known in the additive manufacturing arts to denote structure, such as a laser, electron beam gun, or beam directors.
“gas flow guide element” reads on gas flow guide element 36 comprising a gas diversion portion 50, the gas diversion portion comprising an opening, a central wall 52, and a first channel portion 53 per the abstract, which links the gas flow guide element to the claimed function and to the numbered structures 36 shown in Figs. 2-4, and per pg. 23, lines 22-29, which also provides linkages to numbered structures in Figs. 2-4
“gas diversion portion” reads on gas diversion portion 50 comprising an opening, a central wall 52, and a first channel portion 53 per the abstract, which links the gas flow guide element 36 to the claimed function and to the numbered structures 36 shown in Figs. 2-4, and per pg. 23, lines 22-29, which also provides linkages to numbered structures in Figs. 2-4
 “gas supply portion” reads on gas supply portion 56 comprising a second channel portion 55 extending parallel to the first channel portion 53 per the abstract, which links the gas supply portion 56 to the claimed function and to the numbered structures 56 shown in Figs. 2-4, and per pg. 24, lines 9-13, which also provides linkages to numbered structures in Figs. 2-4
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structures for any of the limitations above, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The claim term “the device” is interpreted to refer to the device recited in the preamble for production a three-dimensional workpiece and not the “powder application device”.
The claim term “fresh gas” is interpreted as gas that has not yet been guided across or along the build area in view of the discussion in the specification on pg. 6, lines 4-5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US PG Pub 2017/0072468) in view of Keremes (US PG Pub 2013/0112672) and Mueller (DE 102004031881, with text citations to attached machine translation).
Regarding claim 16, Schilling teaches a device (Figs. 1, 2 and accompanying text) for producing a three dimensional workpiece by carrying out an additive layering process (abstract), wherein the device comprises:
a build area that is configured to receive a raw material powder layer (any area above build region 2 in Fig. 1 where beam 22 is irradiating the powder);
a powder application device (14) that is configured to deploy the raw material powder layer onto the build area (para. 0038);
an irradiation system (20) that is configured to selectively irradiate the raw material powder layer on the build area (Fig. 1); 
wherein the device is configured to provide at least one gas flow (33) that is directed along an axis extending from a first edge region of the build area towards a second edge region of the build area (para. 0037); 
wherein the device comprises at least one gas flow guide element (Fig. 2 and paras. 0041-0048) that is configured to divert at least part of the gas flow away from the build area before said gas flow reaches the second edge region (as shown by diversion of flow arrows close to the build plane to arrows directed toward suction nozzle 34a in Fig. 2), the gas flow guide element (para. 0041) comprising a gas diversion portion (34a), and a first channel portion (35a);
wherein the gas flow guide element comprises the gas diversion portion configured to receive gas in order to divert the gas away from the build area (as shown by diversion of flow arrows close to the build plane to arrows directed toward suction nozzle 34a in Fig. 2), such that the gas flow guide element is configured to remove and/or discharge the at least part of the gas flow (paras. 0037 and 0041-0043).
Schilling does not teach that the irradiations system comprises a plurality of irradiation units.
However, Keremes teaches an additive manufacturing apparatus including an irradiation system comprising a plurality of irradiation units (42 in Fig. 2).

In view of the benefits taught by Keremes, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schilling’s apparatus to utilize a plurality of irradiation units as taught by Keremes to predictably obtain these benefits.
Schilling and Keremes do not teach the gas diversion portion comprising a central wall and
the gas flow guide element comprises a gas supply portion that is configured to supply a fresh gas flow along the build area, the gas supply portion comprising a second channel portion extending parallel to the first channel portion.
However, Mueller teaches a gas flow guide element (Figs. 2-3) for additive manufacturing comprising a gas diversion portion (portion which diverts gas below ring 6), the gas diversion portion comprising an opening (any of openings 4; see also para. 0017), a central wall (unlabeled inner central tube wall shown in Figs. 2-3 separating inner and outer channel portion), and a first channel portion (channel 22 in Figs. 2-3 and para. 0023).  Mueller further teaches the gas flow guide element comprises a gas supply portion (comprising channel portion 30 and outlet nozzle 31) that is configured to supply a fresh gas flow along the build area (para. 0024), the gas supply portion comprising a second channel portion (30) extending parallel to the first channel portion (as shown in Figs. 2-3).
	Mueller teaches that the use of this gas flow guide element provides effective suction of a localized work area to protect optical elements and other areas inside the apparatus from contamination by vapors and particles formed during additive manufacturing (paras. 0003-0004 and 0006).  Mueller also teaches that this gas flow guide element provides the capability to deliver inert gas flow to a localized area centered around the area being irradiated (Figs. 203 and para. 0024).
Per MPEP §2143.I, simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Therefore, in view of the benefits taught by Mueller and/or KSR rationale B, it would have been obvious to one of ordinary skill to substitute Mueller’s gas flow guide element for Schilling’s gas flow guide 
Regarding claim 17, Schilling does not teach this feature.
However, Mueller teaches fresh gas flow is substantially directed in the same direction as the gas flow before it is partially diverted away from the build area (Fig. 2), with motivation for this modification provided in the rejection of claim 16 above.  
Regarding claim 18, Schilling teaches the gas flow guide element is located between the first and second edge region of the build area (Fig. 2 implicitly shows this).
Regarding claim 19, Schilling does not teach this feature.
However, Keremes teaches the irradiation system comprises at least two irradiation units (42 in Fig. 2) that are each assigned to an individual irradiation area of the build area to selectively irradiate a portion of the raw material powder layer extending into said individual irradiation area (as shown in Fig. 2), with motivation for this modification provided in the rejection of claim 16 above.  
Schilling and Mueller both teach the gas flow guide element is movable (Fig. 2 in Schilling or para. 0010 in Mueller) and therefore the combination of Schilling, Keremes, and Mueller provides capability for making the gas flow guide element is located in between said individual irradiation areas or wherein the gas flow guide element is located close or opposite to a region wherein said individual irradiation areas overlap. 
Regarding claim 20, Schilling teaches the irradiation areas are arranged, one behind the other along a gas flow axis extending from the first edge region towards the second edge region (as shown in Figs. 1 and 2).  
Regarding claim 21, Schilling does not teach this feature.
However, Keremes teaches the irradiation system comprises at least one further irradiation unit (third unit 42 in Fig. 2), assigned to an irradiation area that is defined so that the plurality of irradiation 
Schilling and Mueller both teach the gas flow guide element is movable (Fig. 2 in Schilling or para. 0010 in Mueller) and therefore the combination of Schilling, Keremes, and Mueller provides capability for each group of two adjacent irradiation areas, at least one gas flow guide element is provided that is located between said two adjacent irradiation areas or wherein said gas flow guide element is located close or opposite to the region wherein said two adjacent irradiation areas overlap.  
Regarding claim 22, Schilling teaches the gas flow guide element extends from a region opposite the build area towards said build area (Figs. 1 and 2).  
Regarding claim 23, Schilling teaches the gas flow guide element is configured to extend outside an irradiation beam path between the irradiation system and the build area (Figs. 1 and 2).  
Regarding claim 24, Schilling teaches the gas flow guide element is configured to collect particles that are carried by the diverted gas flow into the gas flow guide element (para. 0043).  
Regarding claim 25, Mueller teaches the gas flow guide element comprises at least one opening (10 in Fig. 2 or 3) that allows at least part of the fresh gas flow to pass out of the gas flow guide element at positions remote from the gas supply portion (as shown in Figs. 2 or 3). 
Regarding claim 26, Schilling teaches the gas flow guide element and the build area are movable relative to each other according to the gas flow guide element being movable relative to the build area in parallel to the build area (Fig. 2).
Regarding claim 27, Schilling teaches the gas flow guide element is movable relative to the build area in accordance with an operation of the powder application device (Fig. 2 and paras. 0045-0047).  
Regarding claim 28, Schilling teaches the device is configured to move the gas flow guide element relative to the build area before and/or after the powder application device deploys a further layer of raw material powder onto the build area (Fig. 2 and paras. 0045-0047).  
Regarding claim 29, Schilling teaches wherein for deploying a further raw material powder layer, the powder application device is movable across the build area (Fig. 2 and paras. 0045-0047); and wherein the powder application device comprises a receiving section for at least temporarily receiving part of the gas flow guide element while moving across the build area (as shown in Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745